Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
15. (Currently Amended) A control bridge implemented in a computer network and configured to implement mechanisms for dynamically exchanging runtime state data between datacenters, the control bridge comprising: 
one or more processors; one or more memory units; and 
one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by the one or more processors, cause the one or more processors to perform: 
receiving one or more first runtime state data from one or more logical sharding central control planes ("CCPs") controlling one or more logical sharding hosts; 
receiving one or more second runtime state data from one or more physical sharding CCPs controlling one or more physical sharding hosts; 
aggregating, to aggregated runtime state data, the one or more first runtime state data received from the one or more logical sharding CCPs and the 
determining updated runtime state data based on the aggregated runtime state data, the one or more first runtime state data, and the one or more second runtime state data; and 
transmitting the updated runtime state data to at least one of the one or more logical sharding CCPs or at least one of the one or more physical sharding CCPs[[. ]], the at least one or more logical sharding CCPs or the at least one or more physical sharding CCPs using the updated runtime data to manage or control logical switches or virtual switches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JACOB D DASCOMB/           Primary Examiner, Art Unit 2199